Judgment, Supreme Court, New York County (Alice Schlesinger, J), entered January 16, 2009, denying the petition to annul respondent’s determination that denied petitioner’s Freedom of Information Law (FOIL) application to compel respondent New York State Insurance Department to disclose certain information submitted to it by intervenor-respondent MBIA Inc., and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
The court correctly determined that disclosure of the additional information sought would likely result in substantial competitive injury to MBIA (see Matter of Encore Coll. Bookstores v Auxiliary Serv. Corp. of State Univ. of N.Y. at Farming*468dale, 87 NY2d 410 [1995]). Concur—Mazzarelli, J.E., Acosta, Renwick and Freedman, JJ. [Prior Case History: 22 Misc 3d 1122(A), 2009 NY Slip Op 50222(U).]